 

Exhibit 10.5 

 



REGISTRATION RIGHTS AGREEMENT

 

by and among

 

THE CHARLES SCHWAB CORPORATION,

 

CHARLES R. SCHWAB,

 

THE TORONTO-DOMINION BANK,

 

and

 

THE OTHER STOCKHOLDERS DESCRIBED HEREIN

 

 

 

Dated as of November 24, 2019

 

 

 

TABLE OF CONTENTS





 

  

Page

 



Section 1. Definitions. 1 Section 2. Shelf Registration. 6 Section 3. Demand
Registrations. 8 Section 4. Inclusion of Other Securities; Priority 9 Section 5.
Piggyback Registrations. 9 Section 6. Holdback Agreements. 12 Section 7.
Suspensions 13 Section 8. Registration Procedures 13 Section 9. Participation in
Underwritten Offerings 19 Section 10. Registration Expenses. 19 Section 11.
Indemnification; Contribution. 20 Section 12. Rule 144 Compliance 23 Section 13.
Miscellaneous. 23 Exhibit A Form of Counterpart to Registration Rights Agreement
  Exhibit B ESOP Parties  



 

i

 

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of November 24,
2019 by and among The Charles Schwab Corporation, a Delaware corporation (the
“Parent”), Charles R. Schwab (“Mr. Schwab”), The Toronto-Dominion Bank, a
Canadian-chartered bank (“TD Bank”), the persons listed as ESOP Parties on
Exhibit B (or such other persons that become an ESOP Party to this Agreement by
executing a joinder agreement prior to the Closing Date agreeing to be bound by
the terms hereof) (collectively, the “ESOP Parties”), and any Stockholder
Transferee of the foregoing that becomes a party to this Agreement by executing
and delivering a counterpart to this Agreement in the form attached hereto as
Exhibit A.

 

RECITALS

 

WHEREAS, The Charles Schwab Corporation and Mr. Schwab were parties to the
Restated Registration Rights Agreement, dated as of March 31,1987 (“Existing
Registration Rights Agreement”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Agreement and Plan of Merger, dated as of November 24, 2019 (the “Merger
Agreement”), by and among Parent, TD Ameritrade Holding Corporation, a Delaware
corporation (“TD Ameritrade”) and Americano Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of Parent, the parties hereto desire to
enter into this Agreement in order to grant certain registration rights to the
Holders of Registrable Securities as set forth below and to amend and restate
the Existing Registration Rights Agreement in its entirety.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

Section 1. Definitions.

 

(a)  As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” of a Person has the meaning set forth in Rule 12b-2 under the
Exchange Act, and “Affiliated” shall have a correlative meaning. For purposes of
this definition, the term “control” (including the correlative meanings of the
terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.
Notwithstanding anything to the contrary set forth in this Agreement, (i) Parent
and its Affiliates shall not be deemed to be Affiliates of Mr. Schwab, TD Bank,
or any Holder and (ii) none of Mr. Schwab and his Affiliates or TD Bank and its
Affiliates, respectively, shall be deemed to be Affiliates of one another.

 

 

 

“Aggregate Offering Price” means the aggregate offering price of Registrable
Securities in any offering, calculated based upon the Fair Market Value of the
Registrable Securities, in the case of a Minimum Amount, as of the date that the
applicable Demand Registration Request is delivered, and in the case of an
Underwritten Shelf Takedown, as of the date that the applicable Underwritten
Shelf Takedown Notice is delivered.

 

“Agreement” means this Registration Rights Agreement, as amended, modified or
supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.

 

“Chosen Courts” has the meaning set forth in Section 13(e)(ii).

 

“Closing Date” has the meaning set forth in the Merger Agreement.

 

“Common Shares” means the Common Stock or Nonvoting Common Stock, par value
$0.01 per share, of Parent and any other shares of stock issued or issuable with
respect thereto (whether by way of a stock dividend or stock split or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation,
other corporate reorganization or other similar event).

 

“Controlling Person” has the meaning set forth in Section 11(a).

 

“Covered Person” has the meaning set forth in Section 11(a).

 

“Demand Registration” has the meaning set forth in Section 3(a).

 

“Demand Registration Request” has the meaning set forth in Section 3(a).

 

“Equity Securities” means shares of Common Shares or shares of any other class
of equity securities of Parent.

 

“ESOP Parties” has the meaning set forth in the Preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Existing Registration Rights Agreement” has the meaning set forth in the
Recitals.

 

“Fair Market Value” means, with respect to any Registrable Securities, the
average closing sales price, calculated for the five (5) trading days
immediately preceding the date of a determination.

 

“Free Writing Prospectus” has the meaning set forth in Section 11(a).

 

“Governmental Entity” means any United States or foreign (i) federal, state,
local, municipal or other government, (ii) governmental or quasi-governmental
entity of

 

2 

 

any nature (including, without limitation, any governmental agency, branch,
department, official or entity and any court or other tribunal), (iii) body
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature,
including, without limitation, any arbitral tribunal and self-regulatory
organizations, or (iv) any national securities exchange or national quotation
system.

 

“Holder” means, as applicable, Mr. Schwab, TD Bank, the ESOP Parties and any
Stockholder Transferee that has become a party to this Agreement by executing
and delivering a counterpart to this Agreement in the form attached hereto as
Exhibit A, in each case to the extent such Person is a holder or beneficial
owner of Registrable Securities.

 

“Initiating Holder(s)” means the Holder(s) requesting an Underwritten Shelf
Takedown pursuant to Section 2(e) or a Demand Registration pursuant to Section
3(a).

 

“Laws” means, collectively, any applicable federal, state, local or foreign law
(statutory, common or otherwise), constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment, decree, ruling or other
similar requirement enacted, adopted, promulgated or applied by a Governmental
Entity.

 

“Lock-Up Period” means the date that is eight (8) months following the Closing
Date.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Minimum Amount” means an amount of Registrable Securities that either (i) is
equal to or greater than 1.5 million shares of Common Shares (as such number may
be adjusted hereafter to reflect any stock dividend, subdivision,
recapitalization, reclassification, split, distribution, combination or similar
event) or (ii) has an Aggregate Offering Price of at least $50 million.

 

“Parent” has the meaning set forth in the Preamble and includes Parent’s
successors by merger, acquisition, reorganization or otherwise.

 

“Participating Holder” means any Holder participating in an Underwritten Shelf
Takedown or Demand Registration that such Holder did not initiate.

 

“Permissible Withdrawal” means a withdrawal (i) based on the reasonable
determination of the Holder who made the Demand Registration Request that there
has been, since the date of the applicable Demand Registration Request, a
material adverse change in the business, financial condition, results of
operations or prospects of Parent, in general market conditions or in market
conditions for online brokerage businesses generally, or (ii) in which each of
the withdrawing Holders shall have paid or reimbursed on a pro rata basis Parent
for all of the reasonable out-of-pocket fees and expenses incurred by Parent in
connection with the withdrawn Demand Registration.

 

3 

 

“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, foundation,
unincorporated organization or government or other agency or political
subdivision thereof.

 

“Piggyback Registration” has the meaning set forth in Section 5(a).

 

“Piggyback Shelf Registration Statement” has the meaning set forth in
Section 5(a).

 

“Piggyback Shelf Takedown” has the meaning set forth in Section 5(a).

 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Securities,
as amended or supplemented and including all material incorporated by reference
in such prospectus or prospectuses.

 

“Registrable Securities” means, at any time, (i) any shares of Common Shares
held or beneficially owned by any Holder, (ii) any shares of Common Shares
issued or issuable to any Holder upon the conversion, exercise or exchange, as
applicable, of any other Equity Securities held or beneficially owned by any
Holder and (iii) any shares of Common Shares issued or issuable to any Holder
with respect to any shares described in clauses (i) and (ii) above by way of a
stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, share
subdivision, distribution, recapitalization, merger, consolidation, other
reorganization or other similar event (it being understood that, for purposes of
this Agreement, a Person shall be deemed to be a Holder of Registrable
Securities whenever such Person in its sole discretion has the right to then
acquire or obtain from Parent any Registrable Securities, whether or not such
acquisition has actually been effected), provided, that any shares of Common
Shares issued or issuable provided in clauses (i) through (iii) above shall
cease to be Registrable Securities when (A) they have been disposed of pursuant
to an effective Registration Statement under the Securities Act, (B) they have
been sold or distributed pursuant to Rule 144 or Rule 145 under the Securities
Act, (C) they have ceased to be outstanding, or (D) the applicable Holder has
withdrawn from the Agreement pursuant to Section 13(p).

 

“Registration Expenses” has the meaning set forth in Section 10(a).

 

“Registration Statement” means any registration statement of Parent under the
Securities Act which covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus, all amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all documents incorporated by reference in such Registration
Statement.

 

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

 

4 

 

“SEC” means the Securities and Exchange Commission or any successor agency
administering the Securities Act and the Exchange Act at the time.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and expenses of legal counsel engaged by the Holders in respect of the sale of
Registrable Securities.

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a).

 

“Shelf Takedown” has the meaning set forth in Section 2(d).

 

“Similar Securities” means, in connection with any registration of securities of
Parent, all securities of Parent which are (i) the same as or similar to those
being registered, (ii) convertible into or exchangeable or exercisable for the
securities being registered, or (iii) the same as or similar to the securities
into which the securities being registered are convertible into, exchangeable or
exercisable for.

 

“Stockholders Agreement” means the stockholders agreement by and among The
Charles Schwab Corporation and TD Bank, dated November 24, 2019.

 

“Stockholder Transferee” means with respect to Mr. Schwab, TD Bank, and ESOP
Parties, any direct or indirect transferee of such Holder that has become a
party to this Agreement by executing and delivering a counterpart to this
Agreement in the form attached hereto as Exhibit A; provided that such
Stockholder Transferee acquires (i) Registrable Securities in a Transfer that
complies with any other contractual restrictions between the applicable Holder
and Parent and (ii) at least 5% of the outstanding Common Shares pursuant to
such Transfer.

 

“Suspension” has the meaning set forth in Section 7.

 

“TD Ameritrade” has the meaning set forth in the Recitals. 

 

“TD Bank” has the meaning set forth in the Preamble.

 

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, gift, pledge,
assignment, attachment or other transfer (including the creation of any
derivative or synthetic interest, including a participation or other similar
interest) and entry into a definitive agreement with respect to any of the
foregoing and, when used as a verb, voluntarily to directly or indirectly sell,
dispose, hypothecate, mortgage, gift, pledge, assign, attach or otherwise
transfer, in any case, whether by operation of law or otherwise, or enter into a
definitive agreement with respect to any of the foregoing.

 



 

5 

 

 

“underwritten offering” means a registered offering of securities conducted by
one or more underwriters pursuant to the terms of an underwriting agreement.

 

“Underwritten Shelf Takedown” has the meaning set forth in Section 2(e).

 

“Underwritten Shelf Takedown Notice” has the meaning set forth in Section 2(e).

 

(b)  In addition to the above definitions, unless the context requires
otherwise:

 

(i)  any reference to any statute, regulation, rule or form as of any time shall
mean such statute, regulation, rule or form as amended or modified and shall
also include any successor statute, regulation, rule or form, as amended, from
time to time;

 

(ii)  the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, in each case notwithstanding the
absence of any express statement to such effect, or the presence of such express
statement in some contexts and not in others;

 

(iii)  references to “Section” are references to Sections of this Agreement;

 

(iv)  words such as “herein”, “hereof”, “hereinafter” and “hereby” when used in
this Agreement refer to this Agreement as a whole;

 

(v)  references to “business day” mean any day other than a Saturday, a Sunday
or a day on which banks in New York, New York are authorized by Law or order to
be closed; and

 

(vi)  references to “dollars” and “$” mean U.S. dollars.

 

Section 2. Shelf Registration.

 

(a)  Filing. Following demand by any Holder not party to the Stockholders
Agreement or demand by any Holder after expiration of the Lock-Up Period, Parent
shall as promptly as possible (i) prepare and file with the SEC a Registration
Statement on Form S-3 or the then appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto that covers all Registrable Securities then
outstanding for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act or any successor rule thereto (a “Shelf
Registration”), (ii) amend an existing registration statement so that it is
usable for Shelf Registration and an offering on a delayed or continuous basis
of Registrable Securities, or (iii) file a prospectus supplement that shall be
deemed to be a part of an existing registration statement in accordance with
Rule 430B under the Securities Act that is usable for Shelf Registration and an
offering on a delayed or continuous basis of Registrable Securities (as
applicable, a “Shelf Registration Statement”). If permitted under the Securities
Act, such Shelf Registration Statement

 

6 

 

 

shall be an “automatic shelf registration statement” as defined in Rule 405
under the Securities Act.

 

(b)  Effective Registration Statement. Parent shall use its best efforts to (i)
cause the Shelf Registration Statement filed pursuant to Section 2(a) to be
declared effective by the SEC or otherwise become effective under the Securities
Act as promptly as practicable after the filing thereof and (ii) keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and useable for the resale of Registrable Securities until such
time as there are no Registrable Securities remaining, this Agreement is
terminated in accordance with its terms, or Parent is no longer eligible to
maintain a Shelf Registration Statement, including by filing successive
replacement or renewal Shelf Registration Statements upon the expiration of such
Shelf Registration Statement.

 

(c)  Additional Registrable Securities; Additional Selling Stockholders. At any
time and from time to time that a Shelf Registration Statement is effective, if
a Holder of Registrable Securities requests (i) the registration under the
Securities Act of additional Registrable Securities pursuant to such Shelf
Registration Statement or (ii) that such Holder be added as a selling
stockholder in such Shelf Registration Statement, Parent shall as promptly as
practicable amend or supplement the Shelf Registration Statement to cover such
additional Registrable Securities and/or Holder.

 

(d)  Right to Effect Shelf Takedowns. Each Holder shall be entitled, at any time
and from time to time when a Shelf Registration Statement is effective, to sell
any or all of the Registrable Securities covered by such Shelf Registration
Statement (a “Shelf Takedown”); provided, that any Shelf Takedown that is an
Underwritten Shelf Takedown shall be subject to Section 2(e). A Holder shall
give Parent prompt written notice of the consummation of a Shelf Takedown.

 

(e)  Underwritten Shelf Takedowns. A Holder intending to effect a Shelf
Takedown, shall be entitled to request, by written notice to Parent (an
“Underwritten Shelf Takedown Notice”), that the Shelf Takedown be an
underwritten offering (an “Underwritten Shelf Takedown”). The Underwritten Shelf
Takedown Notice shall specify the number of Registrable Securities intended to
be offered and sold by such Holder pursuant to the Underwritten Shelf Takedown
and the intended method of distribution. Promptly after receipt of an
Underwritten Shelf Takedown Notice (but in any event within two (2) business
days), Parent shall give written notice of the requested Underwritten Shelf
Takedown to all other Holders of Registrable Securities and shall include in
such Underwritten Shelf Takedown, subject to Section 4, all Registrable
Securities that are then covered by the Shelf Registration Statement and with
respect to which Parent has received a written request for inclusion therein
from a Holder no later than five (5) business days after the date of Parent’s
notice. Parent shall not be required to facilitate an Underwritten Shelf
Takedown (i) unless the Aggregate Offering Price from such offering is at least
$50,000,000, (ii) with respect to an individual Holder and its Stockholder
Transferees more than three (3) times in the aggregate in any 12-month period,
or (iii) within sixty (60) days following any previous underwritten offering in
which at least seventy-five percent (75%) of the number of Registrable
Securities

 

7 

 

 

requested by the Holders to be included in such Registration Statement were
included and sold.

 

(f)  Selection of Underwriters. The Initiating Holder of an Underwritten Shelf
Takedown shall have the right to select the investment banking firm(s) and
manager(s) to administer such Underwritten Shelf Takedown (including which such
underwriters will serve as lead or co-lead), subject to the approval of Parent
(which approval shall not be unreasonably withheld, conditioned or delayed).

 

Section 3. Demand Registrations.

 

(a)  Right to Demand Registrations. If Parent is not eligible under applicable
Law to register Registrable Securities by way of a Registration Statement on
Form S-3 pursuant to Section 2, any Holder not party to the Stockholders
Agreement or any Holder after expiration of the Lock-Up Period may, by providing
written notice to Parent, request to sell all or part of its Registrable
Securities pursuant to a Registration Statement separate from a Shelf
Registration Statement (a “Demand Registration”). Each request for a Demand
Registration (a “Demand Registration Request”) shall specify the number of
Registrable Securities intended to be offered and sold by such Holder pursuant
to the Demand Registration and the intended method of distribution thereof,
including whether it is intended to be an underwritten offering. Promptly (but
in any event within three (3) business days) after receipt of a Demand
Registration Request, Parent shall give written notice of the Demand
Registration Request to all other Holders of Registrable Securities. As promptly
as practicable after receipt of a Demand Registration Request, Parent shall
register all Registrable Securities (i) that have been requested to be
registered in the Demand Registration Request and (ii) subject to Section 4,
with respect to which Parent has received a written request for inclusion in the
Demand Registration from a Holder no later than fifteen (15) days after the date
on which notice was given to Holders of the Demand Registration Request. Parent
shall use its best efforts to cause the Registration Statement filed pursuant to
this Section 3(a) to be declared effective by the SEC or otherwise become
effective under the Securities Act as promptly as practicable after the filing
thereof. Parent shall not be required to effect a Demand Registration (i) unless
the Demand Registration includes Registrable Securities in an amount not less
than the Minimum Amount or (ii) within sixty (60) days following the effective
date of a Registration Statement relating to a previous Demand Registration.

 

(b)  Number of Demand Registrations. Each of the Holders and their Stockholder
Transferees shall be entitled to request up to three (3) Demand Registrations in
the aggregate (which, for the avoidance of doubt, shall be in addition to any
Shelf Registration pursuant to Section 2, other than any Underwritten Shelf
Takedown, which shall be deemed a Demand Registration for these purposes and
count towards such maximum number of Demand Registrations) during any 12-month
period.

 

(c)  Withdrawal. A Holder may, by written notice to Parent, withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement. Upon receipt of notices
from all applicable Holders to such effect, or if such withdrawal shall reduce
the Aggregate Offering Price

 

8 

 

for the offering of the Registrable Securities to be registered in connection
with such Demand Registration below the Minimum Amount, Parent shall cease all
efforts to seek effectiveness of the applicable Registration Statement, unless
Parent intends to effect a primary offering of securities pursuant to such
Registration Statement. In the event that all applicable Holders withdraw their
Registrable Securities from a Demand Registration and the withdrawal is a
Permissible Withdrawal, such Demand Registration Request shall not count against
the limitation on the number of such Holder’s Demand Registrations set forth in
Section 3(b).

 

(d)  Selection of Underwriters. If a Demand Registration is an underwritten
offering, the Initiating Holder shall have the right to select the investment
banking firm(s) to act as the managing underwriter(s) in connection with such
offering (including which such managing underwriters will serve as lead or
co-lead), subject to the approval of Parent (which approval shall not be
unreasonably withheld, conditioned or delayed).

 

Section 4. Inclusion of Other Securities; Priority. Parent shall not include in
any Demand Registration or Shelf Takedown any securities that are not
Registrable Securities without the prior written consent of the Holder(s) of the
Registrable Securities participating in such Demand Registration or Shelf
Takedown. If a Demand Registration or Shelf Takedown involves an underwritten
offering and the managing underwriters of such offering advise Parent and the
Holders in writing that, in their opinion, the number of Equity Securities
proposed to be included in such Demand Registration or Underwritten Shelf
Takedown, including all Registrable Securities and all other Equity Securities
proposed to be included in such offering, exceeds the number of Equity
Securities that can reasonably be expected to be sold in such offering without
adversely affecting the success of the offering (including the price, timing or
distribution of the securities to be sold in such offering), Parent shall
include in such Demand Registration or Underwritten Shelf Takedown: (i) first,
the Registrable Securities proposed to be sold by the Initiating Holder and the
Participating Holders pro rata based on the number of Registrable Securities
proposed to be sold by the Initiating Holding and each Participating Holder, and
(ii) second, any Equity Securities proposed to be included therein by any other
Persons (including Equity Securities to be sold for the account of Parent and/or
any other holders of Equity Securities), allocated, in the case of this clause
(ii), among such Persons in such manner as Parent may determine. If more than
one Participating Holder is participating in such Demand Registration or
Underwritten Shelf Takedown and the managing underwriters of such offering
determine that a limited number of Registrable Securities may be included in
such offering without reasonably being expected to adversely affect the success
of the offering (including the price, timing or distribution of the securities
to be sold in such offering), then the Registrable Securities that are included
in such offering shall be allocated pro rata among the Participating Holders on
the basis of the number of Registrable Securities initially requested to be sold
by each such Participating Holder in such offering.

 

Section 5. Piggyback Registrations.

 

(a)  Whenever Parent proposes to register any Equity Securities under the
Securities Act (other than a registration (i) pursuant to a Registration
Statement on Form

9 

 



S-8 (or other registration solely relating to an offering or sale to employees
or directors of Parent pursuant to any employee stock plan or other employee
benefit arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or
similar form that relates to a transaction subject to Rule 145 under the
Securities Act or any successor rule thereto), (iii) in connection with any
dividend or distribution reinvestment or similar plan or (iv) that is a Demand
Registration or Shelf Takedown hereunder), whether for its own account or for
the account of one or more stockholders of Parent (other than the Holders of
Registrable Securities) (a “Piggyback Registration”), Parent shall give prompt
written notice to each Holder of Registrable Securities of its intention to
effect such a registration (but in no event less than ten (10) days prior to the
proposed date of filing of the applicable Registration Statement) and, subject
to Sections 5(b) and 5(c), shall include in such Registration Statement and in
any offering of Equity Securities to be made pursuant to such Registration
Statement that number of Registrable Securities requested to be sold in such
offering by such Holder for the account of such Holder, provided that Parent has
received a written request for inclusion therein from such Holder no later than
three (3) days after the date on which Parent has given notice of the Piggyback
Registration to Holders. Parent may terminate or withdraw a Piggyback
Registration prior to the effectiveness of such registration at any time in its
sole discretion, subject to any other contractual obligations between Parent and
any other holders of Equity Securities with respect to such Piggyback
Registration. If a Piggyback Registration is effected pursuant to a Registration
Statement on Form S-3 or the then appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto (a “Piggyback Shelf Registration Statement”), the
Holders of Registrable Securities shall be notified by Parent of and shall have
the right, but not the obligation, to participate in any offering pursuant to
such Piggyback Shelf Registration Statement (a “Piggyback Shelf Takedown”),
subject to the same limitations that are applicable to any other Piggyback
Registration as set forth above. A Holder may, by written notice to Parent,
withdraw its Registrable Securities from a Piggyback Registration at any time
prior to the effectiveness of the applicable Registration Statement.

 

(b)  Priority on Primary Piggyback Registrations. If a Piggyback Registration or
Piggyback Shelf Takedown is initiated as a primary underwritten offering on
behalf of Parent and the managing underwriters of the offering advise Parent in
writing that, in their opinion, the number of Equity Securities proposed to be
included in such offering, including all Registrable Securities and all other
Equity Securities proposed to be included in such offering, exceeds the number
of Equity Securities that can reasonably be expected to be sold in such offering
without adversely affecting the success of the offering (including the price,
timing or distribution of the securities to be sold in such offering), Parent
shall include in such Piggyback Registration or Piggyback Shelf Takedown: (i)
first, the Equity Securities that Parent proposes to sell in such offering; (ii)
second, any Registrable Securities requested to be included therein by any
Holders, allocated, in the case of this clause (ii), pro rata among such Holders
on the basis of the number of Registrable Securities initially proposed to be
included by each such Holder in such offering, up to the number of Registrable
Securities, if any, that the managing underwriters determine can be included in
the offering without reasonably being expected to adversely affect the success
of the offering (including the price, timing or distribution

 

10 

 

of the securities to be offered in such offering); and (iii) third, any Equity
Securities proposed to be included in such offering by any other Person to whom
Parent has a contractual obligation to facilitate such offering, allocated, in
the case of this clause (iii), pro rata among such Persons on the basis of the
number of Equity Securities initially proposed to be included by each such
Person in such offering, up to the number of Equity Securities, if any, that the
managing underwriters determine can be included in the offering without
reasonably being expected to adversely affect the success of the offering
(including the price, timing or distribution of the securities to be offered in
such offering).

 

(c)  Priority on Secondary Piggyback Registrations. If a Piggyback Registration
or a Piggyback Shelf Takedown is initiated as an underwritten offering on behalf
of a holder of Equity Securities to whom Parent has a contractual obligation to
facilitate such offering, other than Holders of Registrable Securities, and the
managing underwriters of the offering advise Parent in writing that, in their
opinion, the number of Equity Securities proposed to be included in such
offering, including all Registrable Securities and all other Equity Securities
requested to be included in such offering, exceeds the number of Equity
Securities which can reasonably be expected to be sold in such offering without
adversely affecting the success of the offering (including the price, timing or
distribution of the securities to be sold in such offering), Parent shall
include in such Piggyback Registration or Piggyback Shelf Takedown: (i) first,
the Equity Securities that the Person demanding the offering pursuant to such
contractual right proposes to sell in such offering; (ii) second, any
Registrable Securities requested to be included therein by any Holders,
allocated, in the case of this clause (ii), pro rata among such Holders on the
basis of the number of Registrable Securities initially proposed to be included
by each such Holder in such offering, up to the number of Registrable
Securities, if any, that the managing underwriters determine can be included in
the offering without reasonably being expected to adversely affect the success
of the offering (including the price, timing or distribution of the securities
to be offered in such offering); and (iii) third, any Equity Securities proposed
to be sold for the account of Parent in such offering and any Equity Securities
proposed to be included in such offering by any other Person to whom Parent has
a contractual obligation to facilitate such offering, allocated, in the case of
this clause (iii), pro rata among Parent and such Persons on the basis of the
number of Equity Securities initially proposed to be included by Parent and each
such other Person in such offering, up to the number of Equity Securities, if
any, that the managing underwriters determine can be included in the offering
without reasonably being expected to adversely affect the success of the
offering (including the price, timing or distribution of the securities to be
offered in such offering).

 

(d)  Selection of Underwriters. If a Piggyback Registration or Piggyback Shelf
Takedown is initiated as a primary underwritten offering on behalf of Parent,
Parent shall have the right to select the investment banking firm(s) to act as
the managing underwriter(s) in connection with such offering. If a Piggyback
Registration or a Piggyback Shelf Takedown is initiated as an underwritten
offering on behalf of a holder of Equity Securities to whom Parent has a
contractual obligation to facilitate such offering, the right to select the
investment banking firm(s) to act as the managing underwriter(s) in connection
with such offering shall be governed by such applicable contractual arrangement
between Parent and such holder of Equity Securities, provided

 

11 

 

that such managing underwriter shall be reasonably acceptable to the Holder or
Holders of a majority of the Registrable Securities proposed to be included in
such Piggyback Registration or Piggyback Shelf Takedown (such approval not to be
unreasonably withheld, conditioned or delayed); provided, further, that such
Holder or Holders may designate a co-managing underwriter to participate in the
Piggyback Registration or Piggyback Shelf Takedown, in each case to the extent
permitted by such applicable contractual arrangement between Parent and such
holder of Equity Securities.

 

Section 6. Holdback Agreements.

 

(a)  Holders of Registrable Securities. Each Initiating Holder and Participating
Holder, and each other Holder of Registrable Securities that holds or
beneficially owns at least 2% of the outstanding Common Shares agrees that in
connection with any underwritten Demand Registration, Underwritten Shelf
Takedown or a registered underwritten offering of Common Shares by Parent in a
primary offering for its own account, and upon written request from the managing
underwriter(s) for such offering, such Holder shall not, without the prior
written consent of such managing underwriter(s), during such period as is
reasonably requested by the managing underwriter(s) (which period shall in no
event be longer than seven (7) days prior to and sixty (60) days after the
pricing of such offering), effect any public sale or distribution of any Similar
Securities to those being registered, including any sale under Rule 144. The
foregoing provisions of this Section 6(a) shall not apply to offers or sales of
Registrable Securities that are included in an offering pursuant to Section 2,
Section 3, or Section 5 of this Agreement and shall be applicable to the Holders
of Registrable Securities only if, for so long as and to the extent that Parent,
the directors and executive officers of Parent, and each selling stockholder
included in such offering are subject to the same restrictions if requested by
the managing underwriter(s) for such offering, and Parent uses its reasonable
best efforts to ensure that each other holder of at least 5% of the outstanding
Common Shares is subject to the same restrictions if requested by the managing
underwriter(s) for such offering. Each Holder of Registrable Securities agrees
to execute and deliver such other agreements as may be reasonably requested by
the managing underwriter(s) that are consistent with the foregoing provisions of
this Section 6(a) and are necessary to give further effect thereto. Any
discretionary waiver or termination of the requirements under the foregoing
provisions made by Parent or the applicable managing underwriter(s) shall apply
to each Holder of Registrable Securities proposed to be sold in such offering on
a pro rata basis. Without limiting the foregoing (but subject to Section 13(a)),
if after the date hereof Parent grants any Person (other than a Holder of
Registrable Securities) any rights to demand or participate in a registration,
Parent agrees that it shall include in such Person’s agreement a covenant
consistent with the foregoing provisions of this Section 6(a).

 

(b)  Parent. To the extent requested by the managing underwriter(s) for the
applicable offering, Parent shall not effect any sale registered under the
Securities Act or other public distribution of Equity Securities for its own
account during the period commencing seven (7) days prior to and ending sixty
(60) days after the pricing of an underwritten offering pursuant to Section 2,
Section 3, or Section 5 of this Agreement, other than a registration (i)
pursuant to a Registration Statement on Form S-8 (or other

 

12 

 

registration solely relating to an offering or sale to employees or directors of
Parent pursuant to any employee stock plan or other employee benefit
arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto) or (iii) in connection with any dividend or
distribution reinvestment or similar plan.

 

Section 7. Suspensions. Upon giving prompt written notice to the Holders of
Registrable Securities, Parent shall be entitled to delay or suspend the filing,
effectiveness or use of a Registration Statement or Prospectus (a “Suspension”)
if Parent determines in good faith (after consultation with external legal
counsel) that proceeding with the filing, effectiveness or use of such
Registration Statement or Prospectus would require Parent to publicly disclose
material non-public information in such Registration Statement or Prospectus so
that it would not be materially misleading, the disclosure of which (i) would
not be required to be made at such time but for the filing, effectiveness or use
of such Registration Statement or Prospectus and (ii) would, in the good faith
judgment of Parent, have a material adverse effect on Parent or on any pending
negotiation or plan of Parent to effect a merger, acquisition, disposition,
financing, reorganization, recapitalization or other similar transaction;
provided, that Parent shall not be entitled to exercise a Suspension (i) more
than twice during any 12-month period, (ii) for a period exceeding sixty (60)
days on any one occasion, or (iii) for a period exceeding ninety (90) days
during any 12-month period. Each Holder who is notified by Parent of a
Suspension pursuant to this Section 7 shall keep the existence of such
Suspension confidential and shall immediately discontinue (and direct any other
Person making offers or sales of Registrable Securities on behalf of such Holder
to immediately discontinue) offers and sales of Registrable Securities pursuant
to such Registration Statement or Prospectus and any other use of such
Registration Statement or Prospectus until such time as it is advised in writing
by Parent that the use of the Registration Statement or Prospectus may be
resumed and, if applicable, is furnished by Parent with a supplemented or
amended Prospectus as contemplated by Section 8(g). If Parent delays or suspends
a Demand Registration, the Initiating Holder of such Demand Registration shall
be entitled to withdraw its Demand Registration Request and, if it does so, such
Demand Registration Request shall not count against the limitation on the number
of such Initiating Holder’s Demand Registrations set forth in Section 3(b).
Parent shall promptly notify the Holders of the expiration of any period during
which it exercised its rights under this Section. Parent agrees that, in the
event it exercises its rights under this Section, it shall, within sixty (60)
days following the Holders’ receipt of the notice of suspension, update the
suspended Registration Statement as may be necessary to permit the Holders to
resume use thereof in connection with the offer and sale of their Registrable
Securities in accordance with applicable law.

 

Section 8. Registration Procedures. If and whenever Parent is required to effect
the registration of any Registrable Securities pursuant to this Agreement,
Parent shall use its best efforts to effect and facilitate the registration,
offering and sale of such Registrable Securities in accordance with the intended
method of disposition thereof as promptly as is practicable and, pursuant
thereto, Parent shall as expeditiously as possible and as applicable:

 



 

13 

 

(a)  prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, make all required filings required in connection
therewith and (if the Registration Statement is not automatically effective upon
filing) use its reasonable best efforts to cause such Registration Statement to
become effective as promptly as practicable; provided that before filing a
Registration Statement or any amendments or supplements thereto, Parent shall
furnish to counsel to the Holders for such registration copies of all documents
proposed to be filed, which documents shall be subject to review by counsel to
the Holders, and give the Holders participating in such registration an
opportunity to comment on such documents and keep such Holders reasonably
informed as to the registration process;

 

(b)  prepare and file with the SEC such amendments and supplements to any
Registration Statement and the Prospectus used in connection therewith as may be
(i) reasonably requested by any selling Holder (to the extent such request
relates to information relating to such Holder), or (ii) necessary to keep such
Registration Statement effective until all of the Registrable Securities covered
by such Registration Statement have been disposed of and comply with the
applicable requirements of the Securities Act with respect to the disposition of
the Registrable Securities covered by such Registration Statement;

 

(c)  before filing a Registration Statement or Prospectus, or any amendments or
supplements thereto and in connection therewith, furnish to the managing
underwriter or underwriters, if any, and to each Holder participating in the
registration, without charge, such number of copies of the Prospectus included
in such Registration Statement (including each preliminary Prospectus) and any
supplement thereto (in each case including all exhibits thereto and all
documents incorporated by reference therein) and such other documents as such
Holder may reasonably request, including in order to facilitate the disposition
of the Registrable Securities owned by such Holder, which documents will be
subject to the review of such underwriters and such Holders and their respective
counsel, and not file any Registration Statement or Prospectus or amendments or
supplements thereto to which the Holders covered by the same or the underwriter
or underwriters, if any, shall reasonably object;

 

(d)  use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky Laws of such U.S.
jurisdiction(s) as any Holder participating in the registration or any managing
underwriter reasonably requests and do any and all other acts and things that
may be necessary or reasonably advisable to enable such Holder and each
underwriter, if any, to consummate the disposition of such Holder’s Registrable
Securities in such jurisdiction(s); provided, that Parent shall not be required
to qualify generally to do business, subject itself to taxation or consent or
subject itself to general service of process in any jurisdiction where it would
not otherwise be required to do so but for its obligations pursuant to this
Section 8(d);

 

(e)  use its reasonable best efforts to cause all Registrable Securities covered
by any Registration Statement to be registered with or approved by such other
Governmental Entities or self-regulatory bodies as may be necessary or
reasonably advisable in light of the business and operations of Parent to enable
each Holder participating in the

 

14 

 

registration to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof; provided,
that Parent shall not be required to qualify generally to do business, subject
itself to taxation or consent or subject itself to general service of process in
any jurisdiction where it would not otherwise be required to do so but for its
obligations pursuant to this Section 8(e);

 

(f)  promptly notify each Holder participating in the registration and the
managing underwriters of any underwritten offering:

 

(i)  each time when the Registration Statement, any pre-effective amendment
thereto, the Prospectus or any Prospectus supplement or any post-effective
amendment to the Registration Statement has been filed and, with respect to the
Registration Statement or any post-effective amendment thereto, when the same
has become effective;

 

(ii)  of any oral or written comments by the SEC or of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to the Registration Statement or the Prospectus or for any additional
information regarding such Holder;

 

(iii)  of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation or threatening of any
proceedings for any such purpose; and

 

(iv)  of the receipt by Parent of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky Laws of any jurisdiction;

 

(g)  notify each Holder participating in such registration, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, upon becoming aware of the occurrence of any event that would cause the
Prospectus included in such Registration Statement to contain an untrue
statement of a material fact or to omit any fact necessary to make the
statements made therein not misleading in light of the circumstances under which
they were made, and, as promptly as practicable, prepare, file with the SEC and
furnish to such Holder a reasonable number of copies of a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made;

 

(h)  in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, any order suspending or preventing the use of any
related Prospectus or any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, use
its best efforts to promptly obtain the withdrawal or lifting of any such order
or suspension;

 

(i)  not file or make any amendment to any Registration Statement with respect
to any Registrable Securities, or any amendment of or supplement to the
Prospectus used

 

15 

 

in connection therewith, that refers to any Holder covered thereby by name or
otherwise identifies such Holder as the holder of any securities of Parent
without the consent of such Holder (such consent not to be unreasonably withheld
or delayed), unless and to the extent such disclosure is required by Law;
provided, that (i) each Holder shall furnish to Parent in writing such
information regarding itself and the distribution proposed by it as Parent may
reasonably request for use in connection with a Registration Statement or
Prospectus and (ii) each Holder agrees to notify Parent as promptly as
practicable of any inaccuracy or change in information previously furnished to
Parent by such Holder (including with respect to any inaccuracy in any
representations or warranties made by such Holder in any underwriting agreement)
or of the occurrence of any event that would cause the Registration Statement or
the Prospectus included in such Registration Statement to contain an untrue
statement of a material fact regarding such Holder or the distribution of such
Registrable Securities or to omit to state any material fact regarding such
Holder or the distribution of such Registrable Securities required to be stated
therein or necessary to make the statements made therein not misleading in light
of the circumstances under which they were made and to furnish to Parent, as
promptly as practicable, any additional information required to correct and
update the information previously furnished by such Holder such that such
Registration Statement and Prospectus shall not contain any untrue statement of
a material fact regarding such Holder or the distribution of such Registrable
Securities or omit to state a material fact regarding such Holder or the
distribution of such Registrable Securities necessary to make the statements
therein not misleading in light of the circumstances under which they were made;

 

(j)  cause such Registrable Securities to be listed on each securities exchange
on which the Common Shares is then listed or, if the Common Shares is not then
listed on any securities exchange, use its reasonable best efforts to cause such
Registrable Securities to be listed on a national securities exchange selected
by Parent after consultation with the Holders participating in such
registration;

 

(k)  provide a transfer agent and registrar (which may be the same entity) for
all such Registrable Securities not later than the effective date of such
Registration Statement;

 

(l)  make available for inspection by any Holder participating in the
registration, upon reasonable notice at reasonable times and for reasonable
periods, any underwriter participating in any underwritten offering pursuant to
such Registration Statement and any attorney, accountant or other agent retained
by any such Holder or underwriter, all corporate documents, financial and other
records relating to Parent and its business reasonably requested by such Holder
or underwriter, cause Parent’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such Holder,
underwriter, attorney, accountant or agent in connection with such registration
or offering and make senior management of Parent and Parent’s independent
accountants available for customary due diligence and drafting sessions;
provided, that any Person gaining access to information or personnel of Parent
pursuant to this Section 8(l) shall (i) reasonably cooperate with Parent to
limit any resulting disruption to Parent’s business and (ii) protect the
confidentiality of any information

 

16 

 

 

regarding Parent which Parent determines in good faith to be confidential and of
which determination such Person is notified, pursuant to customary
confidentiality agreements reasonably acceptable to Parent;

 

(m)  otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its stockholders, as
soon as reasonably practicable, an earnings statement (in a form that satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 under the
Securities Act or any successor rule thereto) covering the period of at least 12
months beginning with the first day of Parent’s first full fiscal quarter after
the effective date of the applicable Registration Statement, which requirement
shall be deemed satisfied if Parent timely files complete and accurate
information on Forms 10-K, 10-Q and 8-K under the Exchange Act and otherwise
complies with Rule 158 under the Securities Act or any successor rule thereto;

 

(n)  in the case of an underwritten offering of Registrable Securities, promptly
incorporate in a supplement to the Prospectus or a post-effective amendment to
the Registration Statement such information as is reasonably requested by the
managing underwriter(s) or any Holder participating in such underwritten
offering to be included therein, the purchase price for the securities to be
paid by the underwriters and any other applicable terms of such underwritten
offering (and the Holders shall promptly supply any such information within
their possession), and promptly make all required filings of such supplement or
post-effective amendment;

 

(o)  in the case of an underwritten offering of Registrable Securities, enter
into such customary agreements (including underwriting and lock-up agreements in
customary form) and take all such other customary actions as any Holder
participating in such offering or the managing underwriter(s) of such offering
reasonably requests in order to expedite or facilitate the disposition of such
Registrable Securities;

 

(p)  in the case of an underwritten offering of Registrable Securities, furnish
to each underwriter, if any, participating in an offering of Registrable
Securities (i) (A) all legal opinions of outside counsel to Parent required to
be included in the Registration Statement and (B) a written legal opinion of
outside counsel to Parent, dated the closing date of the offering, in form and
substance as is customarily given in opinions of outside counsel to Parent to
underwriters in underwritten registered offerings; and (ii) (A) obtain all
consents of independent public accountants required to be included in the
Registration Statement and (B) on the date of the execution of the applicable
underwriting agreement and at the closing of the offering, dated the respective
dates of delivery thereof, a “comfort letter” signed by Parent’s independent
public accountants in form and substance as is customarily given in accountants’
letters to underwriters in underwritten registered offerings;

 

(q)  in the case of an underwritten offering of Registrable Securities, make
senior management of Parent available, to the extent requested by the managing
underwriter(s), to assist in the marketing of the Registrable Securities to be
sold in such underwritten offering, including the participation of such members
of senior management of Parent in “road show” presentations and other customary
marketing activities,

 

17 

 

including “one-on-one” meetings with prospective purchasers of the Registrable
Securities to be sold in such underwritten offering (with an understanding that
these shall be scheduled in a collaborative manner so as not to unreasonably
interfere with the conduct of business of Parent), and otherwise facilitate,
cooperate with, and participate in such underwritten offering and customary
selling efforts related thereto, in each case to the same extent as if Parent
were engaged in a primary underwritten registered offering of its Common Shares;

 

(r)  cooperate with the Holders of the Registrable Securities to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to such Registration Statement free of any
restrictive legends and representing such number of shares of Common Shares and
registered in such names as the Holders of the Registrable Securities may
reasonably request a reasonable period of time prior to sales of Registrable
Securities pursuant to such Registration Statement; provided, that Parent may
satisfy its obligations hereunder without issuing physical stock certificates
through the use of The Depository Trust Company’s Direct Registration System;

 

(s)  not later than the effective date of such Registration Statement, provide a
CUSIP number for all Registrable Securities covered thereby and provide the
applicable transfer agent with printed certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company;
provided, that Parent may satisfy its obligations hereunder without issuing
physical stock certificates through the use of The Depository Trust Company’s
Direct Registration System;

 

(t)  upon the request of any Holder, promptly amend any Shelf Registration
Statement or take such other action as may be necessary to de-register, remove
or withdraw all or a portion of such Holder’s shares of Common Shares from a
Shelf Registration Statement, as requested by such Holder; and

 

(u)  otherwise use its reasonable best efforts to take or cause to be taken all
other actions necessary or reasonably advisable to effect the registration,
marketing and sale of such Registrable Securities contemplated by this
Agreement.

 

Each Holder agrees that upon receipt of any notice from Parent of the happening
of any event of the kind described in Section 8(g) or Section 8(h), such Holder
shall use its best efforts to discontinue (and direct any other Person making
offers or sales of Registrable Securities on behalf of such Holder to
discontinue) offers and sales of Registrable Securities pursuant to such
Registration Statement or Prospectus and any other use of such Registration
Statement or Prospectus until such time as it is advised in writing by Parent
that the use of the Registration Statement or Prospectus may be resumed. If
Parent gives any such notice in respect of a Demand Registration, the Initiating
Holder shall be entitled to withdraw its Demand Registration Request and, if it
does so, such Demand Registration Request shall not count against the limitation
on the number of such Initiating Holder’s Demand Registrations set forth in
Section 3(b).

 



 

18 

 

Section 9. Participation in Underwritten Offerings. No Person may participate in
any underwritten offering pursuant to this Agreement unless such Person (i)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements in customary form approved by the Persons entitled
under this Agreement to approve such arrangements (which shall contain such
terms and conditions as are generally prevailing in agreements of that type,
including indemnities no more burdensome to the indemnifying party and no less
favorable to the recipient thereof than those provided in Section 11 hereof) and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, that no Holder of Registrable
Securities included in any underwritten offering hereunder shall be required to
make any representations or warranties to Parent or the underwriters (other than
representations and warranties regarding (A) such Holder’s identity and
ownership of its Registrable Securities to be sold in such offering, (B) such
Holder’s power and authority to effect such Transfer, (C) such Holder’s intended
method of disposition, (D) information furnished by such Holder expressly for
inclusion in any Registration Statement or Prospectus, and (E) such matters
pertaining to such Holder’s compliance with securities Laws as may be reasonably
requested by the managing underwriter(s)) or to undertake any indemnification
obligations to Parent or the underwriters with respect thereto, other than
indemnities that are no more burdensome to the indemnifying party and no less
favorable to the recipient thereof than those provided in Section 11 hereof.

 

Section 10. Registration Expenses.

 

(a)  Parent shall pay directly or promptly reimburse all costs, fees and
expenses (other than Selling Expenses) incident to Parent’s performance of or
compliance with this Agreement in connection with the registration of
Registrable Securities, including, without limitation, (i) all SEC, FINRA and
other registration and filing fees; (ii) all fees and expenses associated with
filings to be made with, or the listing of any Registrable Securities on, any
securities exchange or over-the-counter trading market on which the Registrable
Securities are to be listed or quoted; (iii) all fees and expenses of complying
with securities and blue sky Laws (including reasonable fees and disbursements
of one counsel in connection therewith); (iv) all printing, messenger, telephone
and delivery expenses (including the cost of distributing Prospectuses in
preliminary and final form as well as any supplements thereto); (v) all fees and
expenses incurred in connection with any “road show” for underwritten offerings,
including all costs of travel, lodging and meals; (vi) all transfer agent’s and
registrar’s fees; (vii) all fees and expenses of counsel to Parent; and (viii)
all fees and expenses of Parent’s independent public accountants (including any
fees and expenses arising from any special audits or “comfort letters”) and any
other Persons retained by Parent (for the avoidance of doubt, excluding
underwriters) in connection with or incident to any registration of Registrable
Securities pursuant to this Agreement (all such costs, fees and expenses,
“Registration Expenses”). Each Holder shall bear its respective Selling Expenses
associated with a registered sale of its Registrable Securities pursuant to this
Agreement. For the avoidance of doubt, neither Registration Expenses nor Selling
Expenses shall include the fees or expenses of any underwriters’ counsel.

 



 

19 

 

 

(b)  The obligation of Parent to bear and pay the Registration Expenses shall
apply irrespective of whether a registration, once properly demanded or
requested, becomes effective or is withdrawn or suspended; provided, that the
Registration Expenses for any Registration Statement withdrawn at the request of
one or more Holder(s) (unless withdrawn following commencement of a Suspension)
shall be borne by such Holder(s).

 

Section 11. Indemnification; Contribution.

 

(a)  Parent shall, to the fullest extent permitted by Law, indemnify and hold
harmless each Holder of Registrable Securities, any Person who is a “controlling
person” of such Holder or any of its subsidiaries within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act (each such Person, a
“Controlling Person”), their respective direct and indirect general and limited
partners, advisory board members, directors, officers, trustees, managers,
members, employees, agents, Affiliates and shareholders, and each other agent,
if any, who acts on behalf of or controls any such Holder or Controlling Person
(each of the foregoing, a “Covered Person”) against any losses, claims, actions,
damages, liabilities (or actions or proceedings in respect thereof, whether or
not such Covered Person is a party thereto) and expenses (including reasonable
costs of investigation and legal expenses), joint or several, to which such
Covered Person may become subject under the Securities Act, the Exchange Act,
any state blue sky securities Laws, any equivalent non-U.S. securities Laws or
otherwise, insofar as such losses, claims, actions, damages, liabilities or
expenses arise out of or are based upon (i) any untrue or alleged untrue
statement of a material fact contained in or incorporated by reference in any
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) (a “Free Writing Prospectus”) or any amendment thereof or
supplement thereto or any document incorporated by reference therein or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and Parent shall
reimburse each Covered Person for any legal or other expenses reasonably
incurred by such Covered Person in connection with investigating, defending or
settling any such loss, claim, action, damage or liability; provided, that
Parent shall not be so liable in any such case to the extent that any loss,
claim, action, damage, liability or expense arises out of or is based upon any
such untrue statement or alleged untrue statement, or omission or alleged
omission, made or incorporated by reference in any such Registration Statement,
Prospectus, preliminary Prospectus, Free Writing Prospectus or any amendment
thereof or supplement thereto or any document incorporated by reference therein
in reliance upon, and in conformity with, written information prepared and
furnished to Parent by such Covered Person expressly for use therein or arises
out of or based upon such Covered Person’s failure to deliver a copy of the
Prospectus or any amendments or supplements thereto to a purchaser (if so
required) after Parent has furnished such Covered Person with a sufficient
number of copies of the same. This indemnity shall be in addition to any
liability Parent may otherwise have.

 

(b)  In connection with any registration in which a Holder of Registrable
Securities is participating, each such Holder shall (severally and not jointly),
to the fullest extent permitted by Law, indemnify and hold harmless Parent, its
directors and officers,

 

20 

 

employees, agents and any Person who is a Controlling Person of Parent and any
other selling Holder of Registrable Securities, its directors and officers,
employees, agents and any Person who is a Controlling Person of such other
selling Holder against any losses, claims, actions, damages, liabilities (or
actions or proceedings in respect thereof, whether or not such Covered Person is
a party thereto) and expenses (including reasonable costs of investigation and
legal expenses), joint or several, to which they or any of them may become
subject under the Securities Act, the Exchange Act, any state blue sky
securities Laws, any equivalent non-U.S. securities Laws or otherwise, insofar
as such losses, claims, actions, damages, liabilities or expenses arise out of
or are based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, Prospectus, preliminary Prospectus,
Free Writing Prospectus or any amendment thereof or supplement thereto or any
document incorporated by reference therein or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but, in the case of each of clauses (i)
and (ii) solely to the extent that such untrue statement or alleged untrue
statement, or omission or alleged omission, is made in such Registration
Statement, Prospectus, preliminary Prospectus, Free Writing Prospectus or any
amendment thereof or supplement thereto or any document incorporated by
reference therein in reliance upon, and in conformity with, written information
regarding such Holder prepared and furnished to Parent by such Holder expressly
for use therein; provided, that the obligation to indemnify pursuant to this
Section 11(a) shall be individual and several, not joint and several, for each
participating Holder and shall not exceed an amount equal to the net proceeds
(after deducting its portion of Selling Expenses) actually received by such
Holder in the sale of Registrable Securities to which such Registration
Statement or Prospectus relates. This indemnity shall be in addition to any
liability which such Holder may otherwise have.

 

(c)  Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, that any failure or delay to so notify the
indemnifying party shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that the indemnifying party is actually and
materially prejudiced by reason of such failure or delay. In case a claim or an
action that is subject or potentially subject to indemnification hereunder is
brought against an indemnified party, the indemnifying party shall be entitled
to participate in and shall have the right, exercisable by giving written notice
to the indemnified party as promptly as practicable after receipt of written
notice from such indemnified party of such claim or action, to assume, at the
indemnifying party’s expense, the defense of any such claim or action, with
counsel reasonably acceptable to the indemnified party; provided, that any
indemnified party shall continue to be entitled to participate in the defense of
such claim or action, with counsel of its own choice, but the indemnifying party
shall not be obligated to reimburse the indemnified party for any fees, costs
and expenses subsequently incurred by the indemnified party in connection with
such defense unless (A) the indemnifying party has agreed in writing to pay such
fees, costs and expenses, (B) the indemnifying party has failed to assume the
defense of such claim or action within a reasonable time after receipt of notice
of such claim or action, (C) having assumed the defense of such claim or action,
the indemnifying party fails to employ counsel reasonably acceptable to the
indemnified

 

21 

 

party, (D) in the reasonable judgment of any such indemnified party, based upon
advice of its counsel, a conflict of interest exists or may potentially exist
between such indemnified party and the indemnifying party with respect to such
claims or (E) the indemnified party has reasonably concluded that there may be
one or more legal or equitable defenses available to it and/or other any other
indemnified party which are different from or additional to those available to
the indemnifying party. Subject to the proviso in the foregoing sentence, no
indemnifying party shall, in connection with any one claim or action or separate
but substantially similar or related actions arising out of the same general
circumstances or allegations, be liable for the fees, costs and expenses of more
than one firm of attorneys (in addition to any local counsel) for all
indemnified parties. The indemnifying party shall not have the right to settle a
claim or action for which any indemnified party is entitled to indemnification
hereunder without the consent of the indemnified party (not to be unreasonably
withheld, conditioned or delayed), and the indemnifying party shall not consent
to the entry of any judgment or enter into or agree to any settlement relating
to such claim or action unless in either case such judgment or settlement does
not impose any admission of wrongdoing or injunctive or equitable relief binding
on any indemnified party and includes as an unconditional term thereof the
giving by the claimant or plaintiff therein to such indemnified party of a full
and final release from all liability in respect of such claim or action. The
indemnifying party shall not be liable hereunder for any amount paid or payable
or incurred pursuant to or in connection with any judgment entered or settlement
effected with the consent of an indemnified party unless the indemnifying party
has also consented to such judgment or settlement (such consent not to be
unreasonably withheld, conditioned or delayed).

 

(d)  If the indemnification provided for in this Section 11 is held by a court
of competent jurisdiction to be unavailable to, or unenforceable by, or is for
any reason insufficient to hold harmless as contemplated by this Section 11 an
indemnified party in respect of any loss, claim, action, damage, liability or
expense referred to herein, then the applicable indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
action, damage, liability or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party, on the one hand, and of
the indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such loss, claim, action, damage, liability or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party, on the one hand, and of the indemnified party,
on the other hand, shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation that does not take into account
the equitable considerations referred to in this Section 11(d). In no event
shall the amount which a Holder of Registrable Securities may be obligated to
contribute pursuant to this Section 11(d) exceed an amount by which the net
proceeds (after deducting its portion of Selling Expenses) actually received by
such Holder in the sale of Registrable Securities that

 

22 

 

 

gives rise to such obligation to contribute exceeds the amount of any damages
which such indemnifying party has otherwise been required to pay by reason of
such untrue statement or omission. No indemnified party guilty or liable of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(e)  The provisions of this Section 11 shall remain in full force and effect
regardless of any investigation made by or on behalf of any indemnified party or
any officer, director or controlling person of such indemnified party and shall
survive the Transfer of any Registrable Securities by any Holder.

 

Section 12. Rule 144 Compliance. With a view to making available to the Holders
of Registrable Securities the benefits of Rule 144 and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
Parent to the public without registration, Parent shall:

 

(a)  make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b)  use reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of Parent under the Securities Act and the
Exchange Act;

 

(c)  furnish to any Holder of Registrable Securities, promptly upon request, a
written statement by Parent as to its compliance with the reporting requirements
of Rule 144 and of the Securities Act and the Exchange Act; and

 

(d)  take such further action as any Holder of Registrable Securities may
reasonably request, to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 or 144A or
Regulations S under the Securities Act, as such Rules may be amended from time
to time, or any similar rule or regulation hereafter adopted by the SEC.

 

Section 13. Miscellaneous.

 

(a)  No Inconsistent Agreements; Additional Rights. Parent represents and
warrants that it has not entered into, and agrees that it will not enter into,
any agreement with respect to its securities that violates or subordinates or is
otherwise inconsistent with the rights granted to the Holders of Registrable
Securities under this Agreement. If Parent enters into any agreement after the
date hereof granting any Person registration rights with respect to any security
of Parent which agreement contains any material provisions more favorable to
such Person than those set forth in this Agreement, Parent will notify the
Holders and will agree to such amendments to this Agreement as may be necessary
to provide these rights to the Holders.

 



 

23 

 

(b)  Assignment; Third-Party Beneficiaries. The registration rights of Mr.
Schwab, TD Bank and ESOP Parties under this Agreement with respect to any
Registrable Securities of such Holders may be transferred and assigned to any of
their respective Stockholder Transferees (or any trustee or other Person acting
on behalf of a Stockholder Transferee) who executes and delivers a counterpart
to this Agreement in the form attached hereto as Exhibit A without the prior
written consent of the other parties hereto. Except as provided in the
immediately preceding sentence, neither this Agreement nor any of the rights,
interests or obligations shall be assigned by any of the parties hereto (other
than by operation of law) without the prior written consent of the other
parties. Any purported assignment in contravention hereof shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns. Except (i) as otherwise specifically provided in Section
11, which is intended to benefit each Covered Person, and (ii) for the
Stockholder Transferees, this Agreement (including the documents and instruments
referred to herein) is not intended to, and does not, confer upon any person
other than the parties hereto any rights or remedies hereunder, including the
right to rely upon the representations and warranties set forth herein.

 

(c)  Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with its specific terms or otherwise breached. Accordingly, the parties shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at law or in equity. Each of the parties hereby
further waives (i) any defense in any action for specific performance that a
remedy at Law would be adequate and (ii) any requirement under Law to post
security or a bond as a prerequisite to obtaining equitable relief.

 

(d)  No Waivers. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

(e)  Governing Law; Jurisdiction.

 

(i)  This Agreement shall be governed and construed in accordance with the Laws
of the State of Delaware, without regard to any applicable conflicts of law
principles.

 

(ii)  Each party agrees that it will bring any action or proceeding in respect
of any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in any federal or state court located in the
State of Delaware (the “Chosen Courts”), and, solely in connection with claims
arising under this Agreement or the transactions that are the subject of this
Agreement, (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen

 

24 

 

 

Courts, (iii) waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such action or proceeding will be effective if
notice is given in accordance with Section 13(g).

 

(f)  Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW AT THE
TIME OF INSTITUTION OF THE APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY
HAS BEEN INDUCED TO ENTER THIS AGREEMENT BY, AMONG OTHER THINGS, MUTUAL WAIVES
AND CERTIFICATIONS IN THIS SECTION 13(F).

 

(g)  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed fully given (i) on the date of delivery if delivered
personally, or if by facsimile, upon confirmation of receipt, or if by e-mail so
long as such e-mail states it is a notice delivered pursuant to this Section
13(g) and a duplicate copy of such e-mail is promptly given by one of the other
methods described in this Section 13(g), (ii) on the first business day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (iii) on the earlier of confirmed receipt or the
fifth (5th) business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

If to Parent:

 

The Charles Schwab Corporation



211 Main Street 

San Francisco, CA 94105



Attention:

Peter Crawford 

Peter Morgan



E-Mail

peter.crawford@schwab.com



peter.morgan@schwab.com

 

with a copy (which shall not constitute notice) to:

 




 

25 

 

 

Davis Polk & Wardwell LLP 

450 Lexington Avenue



New York, New York 10017 

Attention:

William L. Taylor



Shane Tintle 

Phone:

(212) 403-1000



Facsimile:

(212) 403-2000

 

E-Mail:

 

 

william.taylor@davispolk.com



shane.tintle@davispolk.com

 

If to Mr. Schwab:

 

The Charles Schwab Corporation



211 Main Street 

San Francisco, CA 94105



Attention:

Peter Crawford 

Peter Morgan

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP



450 Lexington Avenue 

New York, New York 10017



Attention:

William L. Taylor 

Shane Tintle



Phone:

(212) 403-1000



Facsimile:

(212) 403-2000 

E-Mail:

william.taylor@davispolk.com



shane.tintle@davispolk.com

 

If to TD Bank:

 

The Toronto-Dominion Bank 

66 Wellington Street West



4th Floor, TD Tower 

Toronto, Ontario



Canada M5K 1A2 

Attention: Ellen Patterson, Group Head and General Counsel



Email: Ellen.Patterson@td.com

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP 

425 Lexington Avenue



New York, New York 10017 

Attention:

Lee A. Meyerson



Facsimile:

(212) 455-2502 

E-mail:

lmeyerson@stblaw.com

 



 

26 

 



If to any other Holder, to such address as is designated by such Holder in the
counterpart to this Agreement in the form attached hereto as Exhibit A.

 

(h)  Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(i)  Counterparts. This Agreement may be executed in two (2) or more
counterparts (including by facsimile or other electronic means) all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that the parties need not sign the same counterpart.

 

(j)  Entire Agreement. This Agreement (including the documents and the
instruments referred to herein), together with the Merger Agreement and the
Stockholders Agreement (as defined in the Merger Agreement), constitutes the
entire agreement among the parties (and their Affiliates) and supersedes all
prior agreements and understandings, both written and oral, among the parties
(and their Affiliates) with respect to the subject matter hereof. For purposes
of this ‎Section 13(j), TD Ameritrade will be deemed to be an Affiliate of
Parent.

 

(k)  Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

 

(l)  Amendments. Subject to compliance with applicable Law, this Agreement may
be amended by the parties hereto, in the case of Parent, by its Board of
Directors. This Agreement may not be amended or modified and waivers and
consents to departures from the provisions hereof (each, an “Amendment”) may not
be given, except by an instrument in writing specifically designated as an
amendment hereto, (A) in the case of a purely administrative amendment, signed
on behalf of Parent and the Holder or Holders of Registrable Securities
representing at least 67% of the aggregate amount of Registrable Securities held
by the Holders, and (B) in the case of any amendment that is not purely
administrative, signed on behalf of Parent and each of Mr. Schwab, TD Bank and
the ESOP Parties. Each Holder of any Registrable Securities at any time or
thereafter outstanding shall be bound by any amendment authorized by this
Section 13(l).

 



 

27 

 

(m)  Delivery by Facsimile or Electronic Transmission. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments or waivers hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or by e-mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense.

 

(n)  Further Assurances. Each party to this Agreement shall cooperate and take
such action as may be reasonably requested by another party to this Agreement in
order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby.

 

(o)  Termination. This Agreement shall terminate upon the earlier of (i) the
termination of the Merger Agreement in accordance with its terms and (ii) (with
respect to any Holder) such time as such Holder holds or beneficially owns, in
the aggregate, an equity interest in Parent of less than 1% of the outstanding
shares of Common Shares, provided that the provisions of Sections 10, 11 and
this Section 13 shall survive such termination.

 

(p)  Withdrawal. At any time, any Holder may elect to withdraw from this
Agreement and no longer be subject to the obligations of this Agreement or have
rights under this Agreement from that date forward; provided, that a Holder
withdrawing from this Agreement shall nonetheless be obligated under Section
6(a) with respect to any underwritten offering then pending to the same extent
that such Holder would have been obligated if the Holder had not withdrawn and
be entitled to participate under Section 2, Section 3, and Section 5 in any
underwritten offering then pending to the same extent that such Holder would
have been entitled to if the Holder had not withdrawn; and provided, further,
that no withdrawal from this Agreement shall terminate a Holder’s rights or
obligations under Section 11 above with respect to any prior registration or
underwritten offering then pending.

 

(q)  Existing Registration Rights Agreement. This Agreement shall amend and
restate the Existing Registration Rights Agreement and, as of the date hereof,
the Existing Registration Rights Agreement shall terminate and be of no further
force and effect, in each case with respect to the Company and the Shareholders
(as defined in the Existing Registration Rights Agreement).

 

(r)  Effectiveness. This Agreement shall become effective upon the Closing and
prior thereto shall be of no force or effect. If the Merger Agreement shall be
terminated in accordance with its terms prior to the Closing, this Agreement
shall automatically terminate and be of no force or effect.

 



 

28 

 

[Signature Page Follows]

 

 

 

 

 



29



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

  THE CHARLES SCHWAB CORPORATION           By: /s/ Walter W. Bettinger II    
Name: Walter W. Bettinger II     Title:   President and Chief Executive Officer
           

          /s/ Charles R. Schwab     Name: Charles R. Schwab          

  THE TORONTO-DOMINION BANK           By: /s/ Riaz Ahmed     Name: Riaz Ahmed  
  Title:   Group Head and Chief Financial Officer

 

 



[Signature Page to Registration Rights Agreement]



 

 

Exhibit A

 

Form of Counterpart to Registration Rights Agreement

 

The undersigned is executing and delivering this counterpart pursuant to that
certain Registration Rights Agreement, dated as of November 24, 2019 (as
amended, restated, supplemented or otherwise modified in accordance with the
terms thereof, the “Registration Rights Agreement”) by and among The Charles
Schwab Corporation, a Delaware corporation (the “Parent”), Charles R. Schwab,
The Toronto-Dominion Bank and the other stockholders described therein.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Registration Rights Agreement.

 

By executing and delivering this counterpart to the Registration Rights
Agreement, the undersigned hereby adopts and approves the Registration Rights
Agreement and agrees, effective commencing on the date hereof and as a condition
to the undersigned’s becoming a Stockholder Transferee of [ ], to become a party
to, and to be bound by and comply with the provisions of, the Registration
Rights Agreement in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement. The undersigned hereby
represents and warrants that it is a Stockholder Transferee of [ ] and has
acquired Registrable Securities in a Transfer in compliance with all applicable
contractual restrictions between the applicable Holder and Parent.

 

  [NAME OF TRANSFEREE]   By:       Name:     Title:            

  Address for Notices:   [ ]     Attention: [ ]   Phone: [ ]   Facsimile: [ ]  
E-Mail: [ ]

 

 

  with a copy (which shall not constitute notice) to:   [ ]     Attention: [ ]  
Phone: [ ]   Facsimile: [ ]   E-Mail: [ ]

 

 

Exhibit B

 

ESOP Parties

 

Name

Address for Notices

 None  

 

